DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to the drawings has been withdrawn.
In view of the amendment to the claims and Applicant’s remarks, the rejection of claims 1-11 under 35 U.S.C. 112b has been withdrawn.
Those rejections not repeated in this Office Action have been withdrawn.
Claims 1 and 3-26 are currently pending; Claims 12-21 are withdrawn from consideration; Claims 1, 3-11 and 22-26 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11 and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “the selected characteristic” on line 16.  This limitation lacks proper antecedent basis, as it is not clear as to whether it is referring to “selecting a characteristic of an air vent in order to control a volumetric flow rate” or whether it is referring to “the characteristic of the air vent selected based on one or more characteristics of the respiring produce.” 
Claims 3-11 and 22-26 are rejected based on their dependence to claim 1.
Claim 26 recites the limitation, “relatively high in oxygen” which is thus seen to be a relative term that has not been adequately defined by the claims or specification; thus rendering the scope of the claim unclear.  At page 18, lines 7-19, the specification as filed refers to the sweep gas being essentially an air stream and thus is “relatively high in oxygen (i.e. containing about 21% oxygen).”  It is not clear that this is defining the term “relatively high” to mean “about 21%” oxygen.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-11, 22 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gottschlich (US 20140141139) in view of Zita (US 20190039011), Gomez (US 20130178145), Savur (US 20150344209) and Savur (US 20140308409).
Regarding claim 1, Gottschlich teaches a method for operating a shipping container (see the abstract “shipping or storage container”) and further suggests such containers as refrigerated (see paragraph 11).  Gottschlich further teaches passing a cooled, CO2 rich air stream (114, paragraph 58 “may be cooled”) from an internal environment within the enclosure (101, 118) through a CO2 selective membrane (103, paragraph 59) to produce a cooled CO2 lean air stream (107, paragraph 68) and a CO2 rich permeate stream (108; paragraph 68).  As stream 114 and 106 can be cooled, it would have been reasonable to conclude that the CO2 lean stream would also have been cooled.  Furthermore, as it would have been obvious for a produce shipping container to be refrigerated, it would also have been obvious to one having ordinary skill in the art to cool the CO2 lean air stream for the purpose of preventing the stream from unduly elevating the temperature within the container.  In this regard, Gottschlich already teaches that temperature can affect the freshness and ripeness of produce (see paragraph 3).  Gottschlich also suggests that the process can include chilling the streams (see paragraph 56- “chilling”).  In any case, Zita teaches that shipping containers for respiring produce have been conventionally refrigerated (see paragraph 30), such that modification of Gottschlich, if necessary, would have been obvious to one having ordinary skill in the art for keeping the produce fresh.
Gottschlich further teaches returning the cooled CO2 lean stream to the internal environment (107, 118); exhausting the CO2 rich permeate stream to an external environment outside of the enclosure (item 108, 113; paragraph 68, 75) and drawing or permitting external air to pass into the enclosure through an air vent (109; paragraph 74).  
Gottschlich teaches that the external air is passed into the enclosure through an air vent opening of the enclosure because Gottschlich teaches that the air is fed into the intake into the enclosure in a passive, unregulated manner (paragraph 83, 30, 31).  The intake air at 110 is seen to balance a volume difference between CO2 rich and CO2 lean air stream, because Gottschlich teaches that the volumetric rate of air passed into the enclosure (R2) is equal to the difference between the volumetric rate of CO2 rich air exiting the enclosure (F1) and the volumetric rate of CO2 lean air entering the enclosure (R1) (see also paragraph 71 where the make-up air balances the concentrations of gas within the container).
Regarding the limitation of, “selecting a characteristic of an air vent in order to control a volumetric flow rate of external air to pass into an internal environment of the shipping container, the characteristic of the air vent selected based on one or more characteristics of the respiring produce,” it is noted that the claim does not provide any specificity as to what characteristic of the air vent is being referred to, or what characteristic of the respiring produce is being referred to.  The claim therefore reads on any characteristic of the air vent as well as any characteristic of respiring produce.  An air vent, would on its own still control some volumetric flow rate of external air to pass into an internal environment because an air vent inherently would have had an opening use or operate the membrane system according to a pre-set mode, but rather to simply select some characteristic of an air vent based on any characteristic of respiring produce and a pre-set mode of a membrane system.
Further regarding the air vent being selected based on one or more characteristics of the respiring produce, as Gottschlich’s process is also directed to removing CO2 from the enclosure and also introducing air at a desired volumetric rate into the enclosure, it would have been obvious to one having ordinary skill in the art that the opening of the vent would have been selected based on some characteristic of the respiring produce, so as to ensure the requisite of atmosphere within the enclosure.  This is further supported by Table 1, and paragraph 51, where Gottschlich teaches that there are desirable concentrations of oxygen, carbon dioxide and thus nitrogen based on the particular type of respiring produce that is to be stored. For instance, it would have been obvious to have ensured that the vent opening and flow rate did not unduly dilute or concentrate the oxygen and carbon dioxide concentrations beyond the desired levels.
Also regarding selecting a characteristic of an air vent, it is further noted that Zita teaches that an air introduction vent has been desirable for allowing air to flow into the shipping container so as to replace the carbon dioxide rich air that was removed (see paragraph 62) and where this is a fixed passage (i.e. dedicated passage) which must be sized to avoid losses or refrigerated air (paragraph 62), as well as for preventing loss of 
Providing the requisite opening based on the desired atmospheric concentration which would have been based on some characteristic of the respiring produce would have been obvious to one having ordinary skill in the art to ensure that the pre-set fixed opening did not dilute or concentrate the requisite atmosphere within the enclosure.
Further regarding the limitation of the air vent characteristic also being selected based on “a pre-set mode of a membrane system, the pre-set mode is independent of a measured gas concentration and independent of a measured gas pressure of the internal environment within the enclosure,” it is noted that Gottschlich uses the difference in flow rates between the CO2 rich air and the CO2 lean to calculate the flow rate of external air to be introduced within the enclosure, thus suggesting dependence on the flow rates and not the pressure within the container (see paragraph 36 and 71 for instance).  Gottschlich also does not use any sensors for the introduction of air into the enclosure (see paragraph 70), thus there would not have been any measurement of gas concentration or gas pressure within the enclosure.  Gottschlich also suggests that there need not be a concentration sensor to detect buildup of carbon dioxide within the container so as to start the first membrane separation step (see paragraph 58, 86), thus suggesting that the system is operated independent of a measured gas concentration.   The air vent characteristic can thus be construed as also being “based on” a pre-set mode of the membrane system that is independent of a measured gas concentration and independent of a measured gas pressure of the internal environment.”
Further in regard to the pre-set mode, it is also noted that Zita also teaches a selective permeable membrane (see paragraph 10-13, 45) which can be operated based on a pre-set mode, such that there is a constant pressure gradient across the membrane of 0.5bar (see paragraph 12-14).  Providing such a constant pressure differential reads on a differential between an inlet and an outlet of the membrane system because an inlet side of the membrane system would have a differing pressure from an outlet side of the membrane.  This is further evidenced by Savur’209 on paragraph 8 that it has been conventional in the art to impose a constant pressure difference across a selectively permeable membrane for removal of the desired gases.  Savur’209 also evidences paragraph 28 and 135, that the extraction of the undesired gas creates a pressure differential across the membrane.  Savur’409 also teaches on paragraph 8 that it has been conventional to impose a constant partial pressure difference across the membrane for selective removal of gases (paragraph 8).  Savur’409 also teaches providing a differential pressure across the feed and sweep of the membrane system for stabilizing the carbon dioxide and oxygen levels based on a control regime (see paragraph 120); and where the control regime can be pre-selected and provide a pre-set flow rate of gas throughput (paragraph 82). It would have been obvious to one having ordinary skill in the art that the pressure differential across the membrane would also have been related to the flow rates over the membrane (on paragraph 134, Savur’409 evidences that pressure through the membrane affects flow rate of gas).  Zita also teaches on paragraph 53 that there is a relationship between the flow rate of gas moving through a membrane system and the pressure differential.  By presetting the pressure differential, and by relying on flow rates, the combination is 
Gottschlich already teaches a selectively permeable membrane and where the flow of air into the enclosure is unregulated but based on the difference in flow between the CO2 lean stream and the CO2 rich stream; and the CO2 rich stream need not be based on a measured CO2 concentration.  By teaching that the CO2 rich stream need not have a concentration sensor and as the external air also does not require a sensor, Gottschlich is not relying on a measured gas concentration for the membrane system.  It is further noted that Gomez additionally evidences that the selective membrane system (figure 1, 2, item 4; paragraph 29, 32, 33), where the exhausting of the carbon dioxide out of the container can occur due to modes such as the temperature of the produce or length of the shipment/storage period of the produce and thus encompasses a pre-set mode that is not based on a measured gas concentration and a measured gas pressure.  Thus, Gomez further suggests to one having ordinary skill in the art that Gottschlich’s removal of CO2 can occur without measuring a CO2 concentration.
Zita and Savur’206 teach a pre-set mode of using the membrane where a pre-selected pressure gradient across the membrane has been used for removing a desired amount of carbon dioxide.  Savur’409 further evidences the use of a specific pressure differential between an inlet and outlet of the membrane system for controlling the amount of carbon dioxide removed.  
Therefore, it would have been obvious to one having ordinary skill in the art to have used a pre-set pressure differential, based on known values, as taught by Zita, Savur’206 and Savur’409 (and not based on a measured pressure), for the art 
Regarding the vent characteristic also being selected based on the pre-set mode of the membrane system, it would have been obvious for the vent opening to also be based on the pre-set mode of the membrane system, because Gottschlich teaches establishing a flow rate of the air intake based on the flow rates of the CO2 rich and lean streams and where the desired flow rates of these streams would also have been a function of the rate at which the CO2 can be removed via the membrane (i.e. based on a pressure differential).  Zita further evidences flow rates and pressure differentials working together for controlling the amount of carbon dioxide that can be removed (see paragraph 53).  Therefore, it would have been obvious to one having ordinary skill in the art for the vent to also be based on the pre-set mode of the membrane system. 
Regarding claim 3, Gottschlich teaches that the second membrane is unregulated and that the first membrane is not based on a measured concentration (see paragraphs 31, 34, 58, 86).  Gottschlich also does not teach altering or adjusting the flow rates of the CO2 rich and lean streams, nor the air intake flow rates and further teaches continuous removal of the CO2 to produce a CO2 lean stream (paragraph 58).  In view of the teachings of Zita, Savur’209 and Savur’409, as discussed above, the combination suggests using a pre-set pressure differential across the selective membrane for removal of carbon dioxide.  Therefore, the combination suggests no alteration or adjustment to any measured variable of the internal environment during a pre-set mode of operation.
Regarding claim 4, Gottschlich teaches that the selective permeability of the membrane system can vary (see paragraph 60-62).  It would have been obvious to one having ordinary skill in the art that different respiring produce require different concentrations of oxygen and carbon dioxide for maintaining freshness.  Therefore, it would also have been obvious to one having ordinary skill in the art that the rate of carbon dioxide removal and thus the pressure differential across the selectively permeable membrane, would also have been a function of the particular characteristics of the respiring produce.  As such, it would have been obvious to one having ordinary skill in the art to select the pre-set mode according to characteristics of the respiring produce.
Regarding claim 5, in view of Zita, Savur’209 and Savur’409, the combination suggests the pre-set mode is a pre-set constant pressure differential between an inlet and an outlet of the membrane system.
Regarding claim 6, the claim does not specify a particular characteristic or change in characteristic of the respiring produce that the pre-set mode is independent from and therefore reads on the pre-set mode being independent of any one characteristic.  As respiring produce have many characteristics, it is seen that the combination encompasses the claim limitation, because even if dependent on one characteristic of the respiring produce, there are other characteristics or changes in characteristic of the respiring produce which the pre-set mode would not have been dependent on.
Regarding claims 7-9, as discussed above with respect to claims 1 and 3, the combination suggests a fixed mode of operation, where the pre-set mode is not 
Regarding claim 10, as discussed above with respect the claim 3, the combination is seen to suggest the membrane operated independently of a controller or control system.   The claim also does not limit the time of operation such that the claim reads on some period of time where the membrane system is operated independent of a controller or control system. 
Regarding claim 11, it is noted that Gottschlich teaches that there need not be a sensor to measure gas concentration for at least one of the exhausting step and the atmosphere replenishment step can be performed unregulated, without the use of sensors (see paragraph 58 and 70).  Therefore, the combination is seen to suggest the cooled enclosure not operated under controlled atmosphere conditions and is thus not seen to be conducted in accordance with the monitoring of a gas concentration or pressure in the enclosure.
Regarding claim 22, Zita teaches that the air vent is a “pre-set” fixed opening size that avoids losses of refrigerated air (see paragraph 62 - dedicated passage.).  Gottschlich also teaches that the opening is of a “pre-set fixed opening size” because it is simply an air opening that does not change in any size.  
Regarding claim 24, the vent as taught by Gottschlich is operated independently of a controller or control system, as Gottschlich teaches that the air introduced into the container is unrestricted and unregulated (see paragraph 31, 34).
Regarding claim 25, Gottschlich teaches the use of sweep stream of air (paragraph 37, 47) to the permeate side of the membrane (see paragraph 47) and which is subsequently exhausted via an exhaust (see item 108, 112, 113). 
If it could have been construed that Gottschlich was not specific in this regard, then it is noted that Gomez clearly teaches that there is a sweep gas stream on the permeate side of the membrane (see figure 1 and 2, item 4, 12; paragraph 13 - “air flow across the curtain membrane surface”) that exhausts the carbon dioxide rich gas stream  (paragraph 24).
To thus modify Gottschlich if necessary, and to provide a sweep gas stream on the permeate side of Gottschlich’s membrane would thus have been obvious to one having ordinary skill in the art, for the known purpose of facilitating exhausting the CO2 rich gas from the system.  As Gottschlich already suggests proving a sweep gas stream, such a modification would have been obvious to one having ordinary skill in the art based on known and conventional expedients recognized in the art for performing the desirable function of exhausting the CO2 rich gas from the system.
Regarding claim 26, Gottschlich teaches that the sweep stream can also be air (see paragraph 37, 47) and therefore, can be construed as also being “relatively high” in oxygen.  In view of Gomez, the combination clearly teaches that the sweep gas is on the permeate side of the membrane is an air stream (paragraph 13) and due to the selectivity of the membrane, can allow for the air to pass from the permeate side to the retentate side (paragraph 23 and paragraph 24 - “The membrane is used to control the concentration of carbon dioxide and/or oxygen passing from the gas plenum area into the produce storage area of the sea van container, and vice versa”).  As Gottschlich 

Claim 23 is rejected under 35 U.S.C. 103a as being unpatentable over the combination, as applied to claim 22 above, and in further view of Bayerl (US 20120118396) or Kidder (US 20080093241).
Regarding claim 23, it is noted that eh combination as applied to claim 22 teaches a fixed opening size for the air vent.  The combination also teaches using the flow rates for removing the carbon dioxide buildup within the enclosure (see Gottschlich paragraph 36); and Gottschlich already teaches a fixed size to the air inlet vent.  It would also have been obvious to one having ordinary skill in the art to accordingly size the inlet aperture to as to allow for the requisite flow rate F1 and R2.  
Claim 23 differs from the combination in specifically reciting that the fixed opening size is selected from a lookup table.
  However, it has been conventional in the art to use calculations, as well as lookup tables to determine the requisite flow rates through a gas inlet.  For example, Bayerl teaches providing a gas via an orifice, where the flow rates of the gas can vary based on the diameter of the screen across which the gas passes.  At paragraph 40, Bayerl teaches that the screen is a disk with an opening having a predetermined diameter.  The table above paragraph 54 teaches that a lookup table can be used to see the variation in flow rate based on the diameter of the opening of the screen / disk.   
As the combination already teaches providing pre-determined/set values for discharging a CO2 rich stream and introducing a CO2 lean stream, to thus modify the combination and to use a lookup table to determine the requisite size of the air vent for providing the requisite flow rate would have been obvious to one having ordinary skill in the art, based on conventional expedients for determining the particular size of an air vent commensurate with providing a particular air flow.

Response to Arguments
On pages 12-13 of the response, Applicant urges that as Gottschlich discloses at paragraph 58 that typically but not necessarily a concentration sensor can be used and as Gottschlich further discloses at paragraph 58 that the first membrane separation step occurs when the carbon dioxide level exceeds a predetermined value, that the only reasonable teaching in the reference is that there is a measurement or detection of a monitored variable and therefore is contrary to the claim limitation of “independent of a measured gas concentration and independent of a measured gas pressure.”
It is noted however, that as currently presented, that the independent claim does not recite that the membrane system is operated in the pre-set mode but rather, only relates a pre-set mode to the selecting of a characteristic of an air vent.  Thus, Applicant’s arguments are not seen to be commensurate in scope with the claims.  It is additionally noted however, that Gottschlich’s teachings are still seen to allow for no concentration measurement to occur because at paragraph 58, Gottshclich teaches that 

Further on pages 13-14 of the response Applicant urges that Gottschlich does not teach or suggest selecting a characteristic of an air vent in order to control a volumetric flow rate of external air, based on the pre-set mode.
It is noted however, that the claim does not provide any specificity as to what characteristic of the air vent is being selected and the fixed air vent as taught by Gottschlich, would necessarily have provided some control of the volumetric flow rate that enters into the enclosure.  While Gottschlich also discloses that the air flows unimpeded, this is not seen to teach away from selecting some characteristic of the air vent that would still have allowed for control of the volumetric flow rate of air, especially as Gottschlich discloses that the air introduced into the enclosure is desirably used for replacing the air that exits the container.  Because Gottschlich already teaches that the air (R2) should be the difference between the exiting flow rate F1 and the lean flow rate return (R1) (see paragraph 36), it would have been obvious to one having ordinary skill in the art that the air vent should have been accordingly designed so as to help to accordingly replace the air within the enclosure volume (see paragraph 36).  This would thus have suggested that there would have been an air vent characteristic “based on” a 

Further on pages 13-14 of the response, Applicant urges that the teachings of Gottschlich is not concerned with selecting a characteristic of an air vent to control a volumetric flow rate as recited in claim 1.
It is noted however, that it would have been obvious to one having ordinary skill in the art for the air flow inlet to have been interrelated with Gottschlich’s teachings because such an air flow inlet would clearly have affected the volumetric flow rate at F2 and R2.

Further on page 14 of the response, Applicant urges that the information in Table 1 of Gottschlich is in no way provided as being relevant to the make-up air described with respect to Gottschlich’s system.
It is noted however, that the table clearly evidences that differing steady state conditions are desirable for different respiring produce.  Thus, it would have been obvious to one having ordinary skill in the art that the flow rate of air entering the internal environment compared to the CO2 rich stream exiting the internal environment can clearly affect the desired conditions within the internal environment.
On page 15 of the response, Applicant urges that Zita does not teach or suggest a pre-set mode of operation of the membrane system being independent of a measured 
It is noted however, that the reference has not been relied on to teach the above claimed limitation, but rather, to teach that it has been known and desirable in the art to size a fixed air inlet passage for preventing the loss of desired gas from within the enclosure.  Zita further teaches that there need not be a measured gas pressure, but rather, to use a pre-set/pre-determined pressure differential/gradient across a membrane for providing the requisite removal of carbon dioxide from within the enclosure. Zita also teaches that it has been known that the gas flow rate can be used to provide a pressure differential, thus further suggesting a mode which is independent of a measured gas pressure.

On pages 15-16, Applicant urges that the mere provision of a membrane with a known permeability could be regarded as a pre-set mode of operation for the membrane system but claim 1 as currently presented renders this invalid.
These urgings are not seen to be sufficient for the reasons presented above.  It is noted that Zita establishes a pre-set pressure differential not based on any measured pressure within the enclosure.  Gottschlich already teaches the concept of using flow rate (and not a measured gas pressure) and further suggests not using a measured gas concentration.  Therefore, the combination is seen to suggest a pre-set mode for the membrane system that is independent of a measured gas concentration and measured gas pressure within the enclosure.
Applicant further urges on page 16 of the response that the Savur references related to controlled environment systems and are not concerned with volumetric flow rate of make up air.  
It is noted however, that these references have been relied on to support that it has been known in the art to impose a constant pressure differential for selective removal of gases and therefore would not have required a measured gas pressure in the enclosure.

Applicant reiterates the above remarks with respect to dependent claims 2-11 and 22-26.
These urgings are not seen to be sufficient for the reasons discussed above and in view of the rejections as presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792